             Case 1:17-cr-00179-VSB Document 44 Filed 10/02/20 Page 1 of 1




October 1, 2020

By ECF

Honorable Vernon S. Broderick                                             10/2/2020
United States District Judge                                  The status conference scheduled for October 14, 2020 is
Southern District of New York                                 hereby adjourned to October 21, 2020 at 9 am.

Re: United States v. Carlos Lopez, 17 Cr. 179 (VSB)

Dear Judge Broderick:

I write to respectfully request that the Court reschedule this VOSR conference to the week of
October 19. I am unfortunately out of town and unavailable to appear on the currently scheduled
date of October 14. The Government consents to this request.

Thank you for your attention to this matter.

Sincerely,

/s/ Jonathan Marvinny
Jonathan Marvinny
Assistant Federal Defender
212.417.8792
jonathan_marvinny@fd.org

cc: Jason M. Swergold, Esq. (Assistant United States Attorney)
